OPINION OF THE COURT
Order affirmed, without costs. We agree with the holding of the referee, confirmed by Special Term and affirmed by- the Appellate Division, that objection to the validity of the New York County County Committee of the Liberal Party, by whomever made, was required to be made within 10 days after the October 1984 organizational meeting of the Committee, at the latest (Election Law § 16-102 [2]).
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.